Crew III, J. (concurring).
While I concur with the result *392reached by the majority, I write separately because I differ with the reasoning concerning Labor Law § 240 (1) liability.
I agree with Justice Mercure that Rocovich v Consolidated Edison Co. (78 NY2d 509) has significantly limited our heretofore broad construction of the protection afforded by Labor Law § 240 (1). My reading of Rocovich leads me to believe that, in the usual way of things, the nature of the hazards the Court of Appeals has interpreted to be protected against are either a worker falling from an elevated workplace or an object falling upon a worker from an elevated workplace. I do not find apt the majority’s example of electrocution by reason of a crane’s contact with a power line in view of the Rocovich decision. Electrocution is not a hazard "related to the effects of gravity” (supra, at 514). That is not to say that the electrocuted worker envisioned by the majority is without protection. A cause of action predicated upon Labor Law § 241 (6) would be available (see, Halftown v Triple D Leasing Corp., 89 AD2d 794; see also, 12 NYCRR 23-1.13). Indeed, in any situation involving hazards at the worksite unrelated to gravity a worker would have a remedy under the Labor Law (see, Labor Law §§ 200, 241). In spite of the deliminating language used by the Court of Appeals in Rocovich, I do not believe that it excludes all hazards other than falling workers or falling objects, so long as those hazards are related to the effects of gravity which I believe to be the situation in the case at bar. Here plaintiff has alleged that, due to the improper manner in which the platform was constructed and placed, he had to extend one of his legs against the side of the gate guide hole to prevent himself from falling into the hole and then bend forward and downward to perform the task assigned to him. It was allegedly as a result of this contorted position that plaintiff was injured. It strikes me that the position in which he was required to place himself to avoid falling raises a question of fact as to whether his injury was related to the effects of gravity, thereby precluding the grant of summary judgment.
I find merit in plaintiff’s argument that Supreme Court abused its discretion insofar as it denied plaintiff’s motion to renew his opposition to the motion for summary judgment based on his reasonable excuse for failing to submit a medical affidavit on the original motion. Plaintiff’s excuse that he relied on International’s concession in its memorandum of law that plaintiff’s prolonged "bending” and not the "scaffolding” was the sole proximate cause of the injury is reasonable and Supreme Court’s refusal to receive the affidavit in order to *393raise a question of fact as to causation constituted an abuse of discretion. Accordingly, I would reverse the order of August 5, 1991, grant plaintiffs motion for renewal and deny summary judgment to all parties except International as ta the cause of action based upon Labor Law § 241 (6).